DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 02/02/2021.

Status of Claims
	In Applicant’s amendment filed on 02/02/2021, claims 1, 4, 7, 10, 13, 15 and 18 have been amended; claims 1-20 remain pending.

Response to Arguments
	The previous rejections of claims 1-6, 8-14 and 16-20 under 35 U.S.C. 112(a) and claims 1-20 under 35 U.S.C. 112(b) are hereby withdrawn in view of Applicant’s amendment and remarks dated 02/02/2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons of Allowance
	The following is an examiner’s statement of reasons for allowance:  independent claims 1, 10 and 18 (and their respective dependent claims) are allowable based on Applicant’s amendment dated 02/02/201, in view of application’s specification Figs. 4A-4C and para. [0074] – [0102].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423